         Case 1:20-cr-00075-DMT Document 34 Filed 07/08/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA                      SUPERSEDING
                                               INDICTMENT
                  v.
                                               Case No. 1:20-cr-075
 KAYLA RENEE KEYES and
 KASONDRA KAYE GRANT,                          Violations: 21 U.S.C. §§ 846, 856(a)(1)
 a/k/a KASSIE KAYE                             and 856(b); and 18 U.S.C. § 2.

                                      COUNT ONE

            Conspiracy to Distribute and Possess with Intent to Distribute
                               Controlled Substances

The Grand Jury Charges:

       Beginning in or about 2019 and continuing until the present, in the District of

North Dakota, and elsewhere,

                         KAYLA RENEE KEYES and
                  KASONDRA KAYE GRANT, a/k/a KASSIE KAYE,

knowingly and intentionally combined, conspired, confederated, and agreed together and

with others, both known and unknown to the grand jury, to distribute and possess with

intent to distribute: (i) a mixture and substance containing a detectable amount of

oxycodone, a Schedule II controlled substance; and (ii) a mixture and substance

containing a detectable amount of fentanyl (a/k/a “N-phenyl-N-[1-(2-phenylethyl)-4-

piperidinyl] propanamide”), a Schedule II controlled substance, in violation of Title 21,

United States Code, Sections 841(a)(1) and 841(b)(1)(C).
            Case 1:20-cr-00075-DMT Document 34 Filed 07/08/20 Page 2 of 4




                                          Overt Acts

       In furtherance of this conspiracy and to effect and accomplish the objects of it, one

or more of the conspirators committed the following overt acts:

       1.       It was a part of said conspiracy that the defendants and others would and

did distribute, and possess with intent to distribute, pills containing a detectable amount

of oxycodone, a Schedule II controlled substance, in and about Minot and New Town,

North Dakota, the Fort Berthold Indian Reservation in North Dakota, and elsewhere;

       2.       It was further a part of said conspiracy that the defendants and others would

and did distribute, and possess with intent to distribute, pills containing a detectable

amount of fentanyl (a/k/a “N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide”),

a Schedule II controlled substance, in and about Minot and New Town, North Dakota, the

Fort Berthold Indian Reservation in North Dakota, and elsewhere;

       3.       It was further a part of said conspiracy that the defendants and others would

and did attempt to conceal their activities;

       4.       It was further a part of said conspiracy that the defendants and others would

and did use United States currency in their drug transactions;

       5.       It was further a part of said conspiracy that the defendants and others would

and did use telecommunication facilities, including cellular telephones, and social media

applications, such as Facebook Messenger, to facilitate the distribution of controlled

substances and collection of drug proceeds;




                                               2
           Case 1:20-cr-00075-DMT Document 34 Filed 07/08/20 Page 3 of 4




      6.       It was further a part of said conspiracy that defendants and others would

meet sources of supply of oxycodone and fentanyl pills at hotels, residences, and other

locations in and about New Town and Minot, North Dakota, and elsewhere; and

      7.       It was further a part of said conspiracy that the defendants and others

allowed and permitted sources of supply of oxycodone and fentanyl pills to utilize

residences in New Town, North Dakota, to store, conceal, and distribute pills containing

oxycodone and fentanyl, and to store and conceal the proceeds of drug trafficking

conduct.

      In violation of Title 21, United States Code, Section 846; and Pinkerton v. United

States, 328 U.S. 640 (1946).




                                              3
         Case 1:20-cr-00075-DMT Document 34 Filed 07/08/20 Page 4 of 4




                                     COUNT TWO

                         Maintaining Drug-Involved Premises

The Grand Jury Further Charges:

      Beginning in or about 2019 and continuing until in or about March 2020, in the

District of North Dakota, and elsewhere,

                               KAYLA RENEE KEYES,

individually, and by aiding and abetting, knowingly opened, leased, rented, used, and

maintained any place, whether permanently or temporarily, for the purpose of distributing

and using any controlled substance; specifically, KAYLA RENEE KEYES opened, used,

and maintained a residence in New Town, North Dakota, for purposes of distributing pills

that were a mixture and substance containing oxycodone, a Schedule II controlled

substance, and pills that were a mixture and substance containing fentanyl (a/k/a “N-

phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide”), a Schedule II controlled

substance;

      In violation of Title 21, United States Code, Section 856(a)(1) and 856(b), and

Title 18, United States Code, Section 2.

                                                A TRUE BILL:

                                                /s/ Foreperson
                                                Foreperson


/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney

RLV/sj

                                            4
